Exhibit 99.1 Amarin Corporation plc Unaudited Condensed Consolidated Interim Financial Statements as of and for the six months ended June30, 2008 Contents Report of Independent Registered Public Accounting Firm 2 Unaudited Condensed Consolidated Income Statement 3 Unaudited Condensed Consolidated Balance Sheet 4 Unaudited Condensed Consolidated Cash Flow Statement 5 Unaudited Condensed Consolidated Statement of Changes in Shareholders’ Equity 6 Notes to the Unaudited Condensed Consolidated Interim Financial Statements 7-16 Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of Amarin Corporation plc We have reviewed the accompanying condensed consolidated balance sheet of Amarin Corporation plc and its subsidiaries as of June 30, 2008 and the related condensed consolidated statements of income and cash flows for each of the six-month periods ended June 30, 2008 and June 30, 2007, and the related condensed consolidated statement of changes in shareholders’ equity for the six-month period ended June 30, 2008. Management is responsible for the preparation and presentation of these condensed consolidated interim financial statements in accordance with International Accounting Standard 34, "Interim Financial Reporting", as adopted by the European Union. Our responsibility is to express a conclusion on these condensed consolidated interim financial statements based on our review. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States) and in accordance with International Standard on Review Engagements 2410 “Review of Interim Financial Information performed by the Independent Auditor of the Entity”. A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.A review is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States) and International Standards on Auditing (UK and Ireland) the objective of which is the expression of an opinion regarding the financial statements taken as a whole and, consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit.Accordingly, we do not express such an opinion. Based on our review, nothing has come to our attention that causes us to believe that the accompanying condensed consolidated interim financial information is not prepared in all material respects, in accordance with International Accounting Standard 34 “Interim Financial Reporting” as adopted by the European Union. We previously audited in accordance with the standards of the Public Company Accounting Oversight Board (United States) and International Standards of Auditing (UK and Ireland) the consolidated balance sheet of Amarin Corporation plc and its subsidiaries as of December 31, 2007, and the related consolidated statements of income, changes in shareholders’ equity, and of cash flows for the year then ended (not presented herein) and in our report dated May 19, 2008 , except for the effects of the restatement discussed in note 36 to the consolidated financial statements as to which the date is September 24, 2008, we expressed an unqualified opinion on those consolidated financial statements.In our opinion, the information set forth in the accompanying condensed consolidated balance sheet as of June 30, 2008, is fairly stated in all material respects in relation to the consolidated balance sheet from which it has been derived. PricewaterhouseCoopers Chartered accountants and registered auditors Dublin, Ireland September 25, 2008 2 Unaudited Condensed Consolidated Income Statement for the six months ended June 30, Notes Six month period ended June 30, 2008 Unaudited US$’000 Six month period ended June 30, 2007 Unaudited US$’000 Revenue - - Operating expenses Research and development (5,133) (7,373) Selling, general and administrative (9,445) (9,953) Impairment of intangible assets 4 - (8,784) Operating loss (14,578) (26,110) Finance income 14 7,027 1,200 Finance costs (832) - Loss before tax (8,383) (24,910) Income tax 430 486 Loss for the period attributable to equity holders of the parent (7,953) (24,424) Basic loss perordinary share 7 (0.47) (2.66)* Diluted loss perordinary share 7 (0.47) (2.66)* The accompanying notes are an integral part of these interim financial statements. *Restated for one-for-ten stock consolidation on January 18, 2008 whereby ten Ordinary Shares of £0.05 each became one Ordinary Share of £0.50 (see note10 for further information). 3 Unaudited Condensed Consolidated Balance Sheet as at June 30, 2008 Notes As at June 30, 2008 Unaudited US$’000 As at December 31, 2007 Audited US$’000 ASSETS Non-current assets Property, plant and equipment 527 595 Intangible assets 19,916 19,916 Available for sale investment 11 15 Total non-current assets 20,454 20,526 Current assets Current tax recoverable 1,256 1,704 Other current assets 1,500 1,721 Cash and cash equivalents 26,340 18,303 Total current assets 29,096 21,728 Total assets 49,550 42,254 LIABILITIES Non-current liabilities Borrowings 12 - 2,051 Derivative financial liability 13 1,493 2,108 Provisions 8 374 606 Other liabilities 30 36 Total non-current liabilities 1,897 4,801 Current liabilities Trade payables 1,604 3,462 Accrued expenses and other liabilities 4,578 6,733 Other current derivativefinancial liabilities 14 1,910 - Provisions 8 461 461 Total current liabilities 8,553 10,656 Total liabilities 10,450 15,457 EQUITY Capital and reserves attributable to equity holders of the Company Share capital 10 25,928 12,942 Share premium 11 152,378 147,171 Share based payment reserve 9 16,877 14,931 Warrant reserve 11 9,918 10,823 Equity component of 8% convertible debt 145 145 Capital redemption reserve 10 27,633 27,633 Treasury shares (217) (217) Foreign currency translation adjustment (1,719) (1,836) Retained earnings (191,843) (184,795) Total shareholders’ equity 39,100 26,797 Total shareholders’ equity and liabilities 49,550 42,254 The accompanying notes are an integral part of these interim financial statements. 4 Unaudited Condensed Consolidated Cash Flow Statement for the six months ended June 30, Six month period ended June 30, 2008 US$’000 Six month period ended June 30, 2007 US$’000 Cash flows from operating activities Loss after tax (7,953) (24,424) Adjustments: Depreciation of property, plant and equipment 119 84 Amortization of intangible assets - 169 Impairment of intangible assets - 8,784 Share based compensation 1,946 2,595 Effect of exchange rate changes on assets/liabilities and other items 122 121 Finance income on option (6,309) - Interest expense 832 - Interest received (107) (706) Interest paid on finance leases 4 2 Decrease/(increase) in other current assets 221 (262) Decrease in current liabilities (2,103) (580) (Decrease)/increase in other liabilities (2,057) 43 Decrease in provisions (232) (119) Fair value gain on derivative financial liability through income statement (615) - R&D tax credit (428) (486) Cash expended on operating activities (16,560) (14,779) Tax refund 876 743 Net cash outflow from operating activities (15,684) (14,036) Cash flows from investing activities Interest received 107 706 Purchase of property, plant and equipment (38) (406) Net cash inflow from investing activities 69 300 Cash flows from financing activities Proceeds from issue of share capital 30,000 4,310 Expenses on issue of share capital (3,588) (254) Repayment of convertible debt (2,750) - Repayment of finance lease (6) (6) Net cash inflow from financing activities 23,656 4,050 Net increase/(decrease) in cash and cash equivalents 8,041 (9,686) Cash and cash equivalents at beginning of period 18,303 36,802 Effect of exchange rate changes on cash and cash equivalents (4) 494 Cash and cash equivalents at end of period 26,340 27,610 The accompanying notes are an integral part of these interim financial statements. 5 Unaudited Condensed Consolidated Statement of Changes in Shareholders’ Equity Share capital US$’000 Share premium US$’000 Share based payment reserve US$’000 Warrant reserve US$’000 Equitycomponent of 8% convertible debt US$’000 Capital redemption reserve US$’000 Treasury shares US$’000 Foreign currency translation reserve US$’000 Fair value investment reserve US$’000 Retained earnings US$’000 Total US$’000 At January 1, 2007 7,990 139,313 4,824 10,009 - 27,633 (217 ) (1,261 ) - (149,723 ) 38,568 Share issues 701 3,909 - 4,610 Share issuance costs - (254 ) - (254 ) Share-based compensation - - 2,595 - 2,595 Warrant issue/(exercise) - (302 ) - 313 - 11 Strike off of subsidiary - (2,728 ) - 2,728 - Fair value of investments - 6 - 6 Recognized income and expense: Fair value of warrants - - - 292 - 292 Foreign currency translation adjustment - (665 ) - - (665 ) Net loss recognized directly in equity - - - 292 - - - (665 ) - - (373 ) Loss for the period - (24,424 ) (24,424 ) Total recognized income and expense - - - 292 - - - (665 ) - (24,424 ) (24,797 ) At June 30, 2007 8,691 139,938 7,419 10,614 - 27,633 (217 ) (1,926 ) 6 (171,419 ) 20,739 Share issues 4,251 10,123 - 14,374 Share issuance costs - (694 ) - (694 ) Share-based compensation - - 7,512 - 7,512 Warrant issue/exercise - (2,196 ) - 209 - (1,987 ) Fair value of investments - (6 ) - (6 ) Equity component of 8% convertible debt - 145 - 145 Recognized income and expense: Foreign currency translation adjustment - 90 - - 90 Net (loss)/income recognized directly in equity - 90 - - 90 Loss for the period - (13,376 ) (13,376 ) Total recognized income and expense - 90 - (13,376 ) (13,286 ) At December 31, 2007 12,942 147,171 14,931 10,823 145 27,633 (217 ) (1,836 ) - (184,795 ) 26,797 Share issues 12,986 17,014 - 30,000 Share issuance costs - (3,588 ) - (3,588 ) Share-based compensation - - 1,946 - 1,946 Fair value of option - (8,219 ) - (8,219 ) Expiration of warrants - - - (905 ) - 905 - Recognized income and expense: Foreign currency translation adjustment - 117 - - 117 Net (loss)/income recognized directly in equity - 117 - - 117 Loss for the period - (7,953 ) (7,953 ) Total recognized income and expense - 117 - (7,953 ) (7,836 ) At June 30, 2008 25,928 152,378 16,877 9,918 145 27,633 (217 ) (1,719 ) - (191,843 ) 39,100 The accompanying notes are an integral part of these interim financial statements. 6 Notes to the Unaudited Condensed ConsolidatedInterim Financial Statements 1.Going Concern At June 30, 2008, Amarin had a cash balance of $26.3 million. In May, 2008, we announced a private placement of Ordinary Shares for up to $60.0 million. The first tranche of $30.0 million was received in May 2008 and the second tranche of $30.0 million is forecast to follow in the next 12 months. Based upon current business activities, the directors forecast Amarin having sufficient cash to fund operations for at least the next 12 months from September 25, 2008. The directors therefore believe that it is appropriate that these financial statements are prepared on a going concern basis. This basis of preparation assumes that the Group will continue in operational existence for the foreseeable future. 2.Basis of preparation These unaudited Condensed Consolidated Interim Financial Statements (“interim financial statements”) as of and for the six months ended June30, 2008 and 2007 have been prepared in accordance with International Accounting Standard (IAS) 34, “Interim financial reporting”, as adopted by the European Union and as issued by the International Accounting Standards Board. They do not include all of the information required for full annual financial statements, and should be read in conjunction with our Consolidated Financial Statements as at and for the full year ended December 31, 2007 filed on Form 20-F/A with the SEC on September 24, The Consolidated Financial Statements are presented in U.S. Dollars rounded to the nearest thousand, being the functional and presentation currency of the Parent Company. They are prepared on the historical cost basis of accounting as modified by the revaluation of available-for-sale financial assets and derivative financial liabilities at fair value through profit or loss. 7 3. Accounting Policies The accounting policies applied in these interim financial statements are the same as those applied by Amarin in its Consolidated Financial Statements as at and for the year ended December 31, 2007, filed on Form 20-F/A with the SEC on
